DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/21 has been acknowledged and entered. Claims 1-16, 18-19 and 21-23 are pending in the application.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 02/14/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a system, including an electro-optical chip coupled to an array of optical fibers of the claimed invention.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.
Reasons for Allowance
5.	Claims 1-16, 18-19 and 21-23 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a system, comprising a first physical medium dependent integrated circuit coupled to the first electro- optical chip- a first optical interposer chip coupled to the array of optical fibers; and a first redistribution layer between the first physical medium dependent integrated circuit and the first optical interposer chip, the first electro-optical chip being coupled to the array of optical fibers through the first optical interposer chip, the first optical interposer chip comprising: one or more waveguides; and one or more conductive traces, the one or more waveguides being on a first surface of the first optical interposer chip, the one or more conductive traces being on the first surface of the first optical interposer chip, the first surface of the first optical interposer chip being a surface of the first optical interposer chip facing the first physical medium dependent integrated circuit, and the first redistribution laver comprising: a laver of insulating material: one or more conductive traces; and one or more vias, in combination with other recited limitations in the claim.  -2- 112281647.1Appin No. 16/382,076 Amdt date September 14, 2020 
Reply to Office action of May 15, 2020Claims 2-15 and 22 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose a system, comprising a via core attached to the first redistribution layer; a physical medium dependent integrated circuit attached to the first redistribution layer; an overmold on the via core and on the physical medium dependent integrated circuit; and a second redistribution layer on an upper surface of the overmold, in 
Claims 18, 19, 21 and 23 depend from claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883